CONFESSION OF ERROR

PER CURIAM.
As the State properly concedes, the trial court erred in denying the appellants’ motions for return of property. After the State voluntarily terminated the prosecutions of the appellants herein by announcing that it would bring “no action”, the appellants were released and their cases were closed. Thereafter, the appellants properly moved to have their property returned, which motions were denied by the trial court, contrary to the provisions of Section 790.08(3), Florida Statutes (1993).
“While we understand and may share the lower court’s reluctance to do so, the mandatory terms of Section 790.08(3), Florida Statutes” require that the motions filed by the appellants herein be granted. See Cameiro v. State, 464 So.2d 639 (Fla. 3d DCA 1985).
Reversed.